Kansas City Southern

1991 Amended and Restated Stock Option

and Performance Award Plan

(as amended and restated effective as of May 5, 2005)

1

Table of Contents

Page

Article 1. Amendment and Restatement, Effective Date, Objectives and Duration
Article 2. Definitions
Article 3. Administration
Article 4. Shares Subject to the Plan and Maximum Awards
Article 5. Eligibility and General Conditions of Awards
Article 6. Stock Options
Article 7. Stock Appreciation Rights and Limited Stock Appreciation Rights
Article 8. Restricted Shares
Article 9. Performance Units and Performance Shares
Article 10. Bonus Shares
Article 11. Beneficiary Designation
Article 12. Deferrals
Article 13. Rights of Employees/Directors/Consultants
Article 14. Change of Control
Article 15. Amendment, Modification, and Termination
Article 16. Withholding
Article 17. Successors
Article 18. Additional Provisions

2

KANSAS CITY SOUTHERN
1991 AMENDED AND RESTATED STOCK OPTION
AND PERFORMANCE AWARD PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 5, 2005)

Article 1. Amendment and Restatement, Effective Date, Objectives and Duration

1.1 Amendment and Restatement of the Plan. Kansas City Southern, a Delaware
corporation (the “Company”), has heretofore amended, restated and combined the
Kansas City Southern Industries, Inc. 1991 Amended and Restated Stock Option and
Performance Award Plan (as amended through September 18, 1997), the Kansas City
Southern Industries, Inc. 1993 Directors’ Stock Option Plan (the “1993 Plan”),
the Kansas City Southern Industries, Inc. 1987 Stock Option Plan (as amended
September 26, 1996) (the “1987 Plan”) and the Kansas City Southern Industries,
Inc. 1983 Stock Option Plan (as amended September 26, 1996) (the “1983 Plan”)
(as the same may be amended from time to time, the “Plan”). The Plan, as so
amended, restated and combined, was adopted by the Board of Directors of the
Company (the “Board”) and approved by the stockholders of the Company, to be
effective as of July 15, 1998 (the “Effective Date”). On May 6, 1999, the Board
amended Sections 2.14 and 15.1 of the Plan. Effective as of July 11, 2000, the
Compensation and Organization Committee of the Board (the “Compensation
Committee”) amended Sections 2.50, 4.1 and 5.7 of the Plan and, effective as of
July 12, 2000, adjusted the number of Shares referred to as reserved for
issuance in Section 4.1 of the Plan to reflect the 1-for-2 reverse stock split
that took place on that date. On November 7, 2002, the Compensation Committee
amended the Plan to reflect the Company’s name change from Kansas City Southern
Industries, Inc. to Kansas City Southern. On May 5, 2004, the Compensation
Committee amended Sections 1.3 and 4.1 and deleted Sections 5.9 and 6.5(e) of
the Plan. On March 14, 2005, the Compensation Committee amended Section 3.2 of
the Plan. On May 5, 2005 the shareholders of the Company approved an amendment
to the Plan by the Compensation Committee to increase the number of Shares
reserved for issuance under the Plan by 2,500,000. The Plan, as so amended, has
been restated as set forth herein effective as of May 5, 2005.

1.2 Objectives of the Plan. The Plan is intended to allow employees, directors
and consultants of the Company and its Subsidiaries to acquire or increase
equity ownership in the Company, thereby strengthening their commitment to the
success of the Company and stimulating their efforts on behalf of the Company,
and to assist the Company and its Subsidiaries in attracting new employees,
directors and consultants and retaining existing employees, directors and
consultants. The Plan also is intended to optimize the profitability and growth
of the Company through incentives which are consistent with the Company’s goals;
to provide employees, directors and consultants with an incentive for excellence
in individual performance; and to promote teamwork among employees, directors
and consultants.

1.3 Duration of the Plan. The Plan shall remain in effect, subject to the right
of the Board or the Committee to amend or terminate the Plan at any time
pursuant to Article 15 hereof, until the earlier of July 14, 2008 or the date
all Shares subject to the Plan shall have been purchased or acquired and the
restrictions on all Restricted Shares granted under the Plan shall have lapsed,
according to the Plan’s provisions. However, in no event may an Incentive Stock
Option be granted under the Plan on or after the date 10 years following the
earlier of (i) the date the Plan was adopted and (ii) the date the Plan was
approved by the stockholders of the Company.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

2.1 “Article” means an Article of the Plan.

2.2 “Award” means Options (including Incentive Stock Options), Restricted
Shares, Bonus Shares, stock appreciation rights (SARs), limited stock
appreciation rights (LSARs), Performance Units or Performance Shares granted
under the Plan.

2.3 “Award Agreement” means the written agreement by which an Award shall be
evidenced.

2.4 “Board” has the meaning set forth in Section 1.1.

2.5 “Bonus Shares” means Shares that are awarded to a Grantee without cost and
without restrictions in recognition of past performance (whether determined by
reference to another employee benefit plan of the Company or otherwise) or as an
incentive to become an employee, director or consultant of the Company or a
Subsidiary.

2.6 “Cause” means, unless otherwise defined in an Award Agreement,

(i) before the occurrence of a Change of Control, any one or more of the
following, as determined by the Committee:

(A) a Grantee’s commission of a crime which, in the judgment of the Committee,
resulted or is likely to result in damage or injury to the Company or a
Subsidiary;

(B) the material violation by the Grantee of written policies of the Company or
a Subsidiary;

(C) the habitual neglect or failure by the Grantee in the performance of his or
her duties to the Company or a Subsidiary (but only if such neglect or failure
is not remedied within a reasonable remedial period after Grantee’s receipt of
written notice from the Company which describes such neglect or failure in
reasonable detail and specifies the remedial period); or

(D) action or inaction by the Grantee in connection with his or her duties to
the Company or a Subsidiary resulting, in the judgment of the Committee, in
material injury to the Company or a Subsidiary; and

(ii) from and after the occurrence of a Change of Control, the occurrence of any
one or more of the following, as determined in the good faith and reasonable
judgment of the Committee:

(A) Grantee’s conviction for committing an act of fraud, embezzlement, theft, or
any other act constituting a felony involving moral turpitude or causing
material damage or injury, financial or otherwise, to the Company;

(B) a demonstrably willful and deliberate act or failure to act which is
committed in bad faith, without reasonable belief that such action or inaction
is in the best interests of the Company, which causes material damage or injury,
financial or otherwise, to the Company (but only if such act or inaction is not
remedied within 15 business days of Grantee’s receipt of written notice from the
Company which describes the act or inaction in reasonable detail); or

(C) the consistent gross neglect of duties or consistent wanton negligence by
the Grantee in the performance of the Grantee’s duties (but only if such neglect
or negligence is not remedied within a reasonable remedial period after
Grantee’s receipt of written notice from the Company which describes such
neglect or negligence in reasonable detail and specifies the remedial period).

2.7 “Change of Control” means, unless otherwise defined in an Award Agreement,
any one or more of the following:

(i) the acquisition or holding by any person, entity or “group” (within the
meaning of Section 13(d)(3) or 14(d)(2) of the 1934 Act), other than by the
Company or any Subsidiary or any employee benefit plan of the Company or a
Subsidiary, of beneficial ownership (within the meaning of Rule 13d-3 under the
1934 Act) of 20% or more of the then-outstanding Common Stock or the
then-outstanding Voting Power of the Company; provided, however, that no Change
of Control shall occur solely by reason of any such acquisition by a corporation
with respect to which, after such acquisition, more than 60% of both the
then-outstanding common shares and the then-outstanding Voting Power of such
corporation are then beneficially owned, directly or indirectly, by the persons
who were the beneficial owners of the then-outstanding Common Stock and Voting
Power of the Company immediately before such acquisition, in substantially the
same proportions as their respective ownership, immediately before such
acquisition, of the then-outstanding Common Stock and Voting Power of the
Company; or

(ii) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least 75% of the Board;
provided that any individual who becomes a director after the Effective Date
whose election or nomination for election by the Company’s stockholders was
approved by at least 75% of the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened “election contest” relating to the election of the
directors of the Company (as such terms are used in Rule 14a-11 under the 1934
Act) or “tender offer” (as such term is used in Section 14(d) of the 1934 Act)
or a proposed Extraordinary Transaction (as defined below)) shall be deemed to
be a member of the Incumbent Board; or

(iii) approval by the stockholders of the Company of any one or more of the
following:

(A) a merger, reorganization, consolidation or similar transaction (any of the
foregoing, an “Extraordinary Transaction”) with respect to which persons who
were the respective beneficial owners of the then-outstanding Common Stock and
Voting Power of the Company immediately before such Extraordinary Transaction
would not, if such Extraordinary Transaction were to be consummated immediately
after such stockholder approval (but otherwise in accordance with the terms
presented in writing to the stockholders of the Company for their approval),
beneficially own, directly or indirectly, more than 60% of both the
then-outstanding common shares and the then-outstanding Voting Power of the
corporation resulting from such Extraordinary Transaction, in substantially the
same proportions as their respective ownership, immediately before such
Extraordinary Transaction, of the then-outstanding Common Stock and Voting Power
of the Company,

(B) a liquidation or dissolution of the Company, or

(C) the sale or other disposition of all or substantially all of the assets of
the Company in one transaction or a series of related transactions.

2.8 “Change of Control Value” means the Fair Market Value of a Share on the date
of a Change of Control.

2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and regulations and rulings thereunder. References to a particular section
of the Code include references to successor provisions of the Code or any
successor code.

2.10 “Committee,” “Plan Committee” and “Management Committee” have the meaning
set forth in Article 3.

2.11 “Common Stock” means the common stock, $.01 par value, of the Company.

2.12 “Company” has the meaning set forth in Section 1.1.

2.13 “Covered Employee” means a Grantee who, as of the date that the value of an
Award is recognizable as taxable income, is one of the group of “covered
employees,” within the meaning of Code Section 162(m).

2.14 “Disability” means, unless otherwise defined in an Award Agreement, for
purposes of the exercise of an Incentive Stock Option after Termination of
Affiliation, a disability within the meaning of Section 22(e)(3) of the Code,
and for all other purposes, means total disability as determined for purposes of
the long term disability plan of KCS or any Subsidiary or other employer of the
Grantee and disability shall be deemed to occur for purposes of the Plan on the
date such determination of disability is made.

2.15 “Disqualifying Disposition” has the meaning set forth in Section 6.4.

2.16 “Effective Date” has the meaning set forth in Section 1.1.

2.17 “Eligible Person” means (i) any employee (including any officer) of the
Company or any Subsidiary, including any such employee who is on an approved
leave of absence, layoff, or has been subject to a disability which does not
qualify as a Disability, (ii) any director of the Company or any Subsidiary and
(iii) any person performing services for the Company or a Subsidiary in the
capacity of a consultant.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to a particular section of the Exchange Act include
references to successor provisions.

2.19 “Extraordinary Transaction” has the meaning set forth in Section 2.7.

2.20 “Fair Market Value” means (A) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee, and
(B) with respect to Shares, unless otherwise determined by the Committee, as of
any date, (i) the average of the high and low trading prices on the date of
determination on the New York Stock Exchange (or, if no sale of Shares was
reported for such date, on the next preceding date on which a sale of Shares was
reported); (ii) if the Shares are not listed on the New York Stock Exchange, the
average of the high and low trading prices of the Shares on such other national
exchange on which the Shares are principally traded or as reported by the
National Market System, or similar organization, or if no such quotations are
available, the average of the high bid and low asked quotations in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated or similar organizations; or (iii) in the event that there shall be
no public market for the Shares, the fair market value of the Shares as
determined by the Committee.

2.21 “Freestanding SAR” means an SAR that is granted independently of any other
Award.

2.22 “Good Reason” means, unless otherwise defined in an Award Agreement, the
occurrence after a Change of Control, without a Grantee’s prior written consent,
of any one or more of the following:

(i) the assignment to the Grantee of any duties which result in a material
adverse change in the Grantee’s position (including status, offices, titles, and
reporting requirements), authority, duties, or other responsibilities with the
Company, or any other action of the Company which results in a material adverse
change in such position, authority, duties, or responsibilities, other than an
insubstantial and inadvertent action which is remedied by the Company promptly
after receipt of notice thereof given by the Grantee,

(ii) any relocation of the Grantee of more than 40 miles from the place where
the Grantee was located at the time of the Change of Control, or

(iii) a material reduction or elimination of any component of the Grantee’s rate
of compensation, including (x) base salary, (y) any incentive payment or
(z) benefits or perquisites which the Grantee was receiving immediately prior to
a Change of Control.

2.23 “Grant Date” has the meaning set forth in Section 5.2.

2.24 “Grantee” means an individual who has been granted an Award.

2.25 “Incentive Stock Option” means an option granted under Article 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provisions thereto.

2.26 “including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

2.27 “LSAR” means a limited stock appreciation right.

2.28 “Mature Shares” means Shares for which the holder thereof has good title,
free and clear of all liens and encumbrances, and which such holder either
(i) has held for at least six months or (ii) has purchased on the open market.

2.29 “Minimum Consideration” means $.01 per Share or such other amount that is
from time to time considered to be capital for purposes of Section 154 of the
Delaware General Corporation Law.

2.30 “Option” means an option granted under Article 6 of the Plan.

2.31 “Option Price” means the price at which a Share may be purchased by a
Grantee pursuant to an Option.

2.32 “Option Term” means the period beginning on the Grant Date of an Option and
ending on the expiration date of such Option, as specified in the Award
Agreement for such Option and as may, consistent with the provisions of the
Plan, be extended from time to time by the Committee prior to the expiration
date of such Option then in effect.

2.33 “Outside Director” means a member of the Board who is not an employee of
the Company or any Subsidiary.

2.34 “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitations of Code Section 162(m).

2.35 “Performance Period” has the meaning set forth in Section 9.2.

2.36 “Performance Share” or “Performance Unit” has the meaning set forth in
Article 9.

2.37 “Period of Restriction” means the period during which the transfer of
Restricted Shares is limited in some way (the length of the period being based
on the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee), and the Shares are
subject to a substantial risk of forfeiture, as provided in Article 8.

2.38 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

2.39 “Plan” has the meaning set forth in Section 1.1.

2.40 “Required Withholding” has the meaning set forth in Article 16.

2.41 “Restricted Shares” means Shares that are subject to forfeiture if the
Grantee does not satisfy the conditions specified in the Award Agreement
applicable to such Shares.

2.42 “Retirement” means for any Grantee who is an employee, Termination of
Affiliation by the Grantee upon either (i) having both attained age fifty-five
(55) and completed at least ten (10) years of service with the Company or a
Subsidiary or (ii) meeting such other requirements as may be specified by the
Committee.

2.43 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, as amended from time to time, together with any successor rule, as in
effect from time to time.

2.44 “SAR” means a stock appreciation right.

2.45 “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

2.46 “Section” means, unless the context otherwise requires, a Section of the
Plan.

2.47 “Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the 1934 Act with respect to transactions involving
equity securities of the Company.

2.48 “Share” means a share of Common Stock.

2.49 “Strike Price” of any SAR shall equal, for any Tandem SAR (whether such
Tandem SAR is granted at the same time as or after the grant of the related
Option), the Option Price of such Option, or for any other SAR, 100% of the Fair
Market Value of a Share on the Grant Date of such SAR; provided that the
Committee may specify a higher Strike Price in the Award Agreement.

2.50 “Subsidiary” means, for purposes of grants of Incentive Stock Options, a
corporation as defined in Section 424(f) of the Code (with the Company being
treated as the employer corporation for purposes of this definition) and, for
all other purposes, a United States or foreign corporation or partnership or
other similar entity with respect to which the Company owns, directly or
indirectly, 50% (or such lesser percentage as the Committee may specify, which
percentage may be changed from time to time and may be different for different
entities) or more of the Voting Power of such corporation, partnership or other
entity.

2.51 “Tandem SAR” means an SAR that is granted in connection with a related
Option, the exercise of which shall require cancellation of the right to
purchase a Share under the related Option (and when a Share is purchased under
the related Option, the Tandem SAR shall similarly be canceled).

2.52 “Termination of Affiliation” occurs on the first day on which an individual
is for any reason no longer providing services to the Company or any Subsidiary
in the capacity of an employee, director or consultant, or with respect to an
individual who is an employee or director of, or consultant to, a corporation
which is a Subsidiary, the first day on which such corporation ceases to be a
Subsidiary.

2.53 “10% Owner” means a person who owns capital stock (including stock treated
as owned under Section 424(d) of the Code) possessing more than 10% of the total
combined voting power of all classes of capital stock of the Company or any
Subsidiary.

2.54 “Voting Power” means the combined voting power of the then-outstanding
securities of a corporation entitled to vote generally in the election of
directors.

      Article 3.   Administration
3.1
  Committee.
 
   

(a) Subject to Article 15, and to Section 3.2, the Plan shall be administered by
the Board, or a committee appointed by the Board to administer the Plan (“Plan
Committee”). To the extent the Board considers it desirable to comply with or
qualify under Rule 16b-3 or meet the Performance-Based Exception, the Plan
Committee shall consist of two or more directors of the Company, all of whom
qualify as “outside directors” as defined for purposes of the regulations under
Code Section 162(m) and “non-employee directors” within the meaning of
Rule 16b-3. The number of members of the Plan Committee shall from time to time
be increased or decreased, and shall be subject to such conditions, in each case
as the Board deems appropriate to permit transactions in Shares pursuant to the
Plan to satisfy such conditions of Rule 16b-3 and the Performance-Based
Exception as then in effect.

(b) The Board or the Plan Committee may appoint and delegate to another
committee (“Management Committee”) any or all of the authority of the Board or
the Plan Committee, as applicable, with respect to Awards to Grantees other than
Grantees who are Section 16 Persons at the time any such delegated authority is
exercised.

(c) Any references herein to “Committee” are references to the Board, or the
Plan Committee or the Management Committee, as applicable.

3.2 Powers of Committee. Subject to the express provisions of the Plan, the
Committee has full and final authority and sole discretion as follows:

(i) to determine when, to whom and in what types and amounts Awards should be
granted and the terms and conditions applicable to each Award, including the
benefit payable under any SAR, Performance Unit or Performance Share, and
whether or not specific Awards shall be granted in connection with other
specific Awards, and if so whether they shall be exercisable cumulatively with,
or alternatively to, such other specific Awards;

(ii) to determine the amount, if any, that a Grantee shall pay for Restricted
Shares, whether to permit or require the payment of cash dividends thereon to be
deferred and the terms related thereto, when Restricted Shares (including
Restricted Shares acquired upon the exercise of an Option) shall be forfeited
and whether such shares shall be held in escrow;

(iii) to construe and interpret the Plan and to make all determinations
necessary or advisable for the administration of the Plan;

(iv) to make, amend, and rescind rules relating to the Plan, including rules
with respect to the exercisability and nonforfeitability of Awards upon the
Termination of Affiliation of a Grantee;

(v) to determine the terms and conditions of all Award Agreements (which need
not be identical) and, with the consent of the Grantee, to amend any such Award
Agreement at any time, among other things, to permit transfers of such Awards to
the extent permitted by the Plan; provided that the consent of the Grantee shall
not be required for any amendment which (A) does not adversely affect the rights
of the Grantee, or (B) is necessary or advisable (as determined by the
Committee) to carry out the purpose of the Award as a result of any new or
change in existing applicable law;

(vi) to cancel, with the consent of the Grantee, outstanding Awards and to grant
new Awards in substitution therefor;

(vii) to accelerate the exercisability (including exercisability within a period
of less than six months after the Grant Date) of, and to accelerate or waive any
or all of the terms and conditions applicable to, any Award or any group of
Awards for any reason and at any time, including in connection with a
Termination of Affiliation;

(viii) subject to Sections 1.3 and 5.3, to extend the time during which any
Award or group of Awards may be exercised;

(ix) to make such adjustments or modifications to Awards to Grantees working
outside the United States as are advisable to fulfill the purposes of the Plan
or to comply with applicable local law;

(x) to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards which may
from time to time be exercised by a Grantee; and

(xi) to take any other action with respect to any matters relating to the Plan
for which it is responsible.

Notwithstanding the foregoing authority of the Committee and notwithstanding any
other discretionary power granted to the Committee under the Plan, without the
prior approval of the Company’s stockholders, the Committee may not amend the
terms of any option to reduce the option price, nor cancel any option and grant
a new option in its place if the effect is the same as if the cancelled option
had been amended to reduce the option price. Further, the Board may not amend
the Plan to authorize the Committee to take any such action without the prior
approval of the Company’s stockholders.

All determinations on all matters relating to the Plan or any Award Agreement
may be made in the sole and absolute discretion of the Committee, and all such
determinations of the Committee shall be final, conclusive and binding on all
Persons. No member of the Committee shall be liable for any action or
determination made with respect to the Plan or any Award.

Article 4. Shares Subject to the Plan and Maximum Awards

4.1 Number of Shares Available for Grants. Subject to adjustment as provided in
Section 4.2, the number of Shares hereby reserved for issuance under the Plan
shall be equal to the sum of (i) 18,100,000, and (ii) the total number of Shares
subject to Awards granted under the 1993 Plan, 1987 Plan and 1983 Plan that are
outstanding as of the Effective Date (for a total of 18,503,186); and the number
of Shares for which Awards may be granted to any Grantee on any Grant Date, when
aggregated with the number of Shares for which Awards have previously been
granted to such Grantee in the same calendar year, shall not exceed the greater
of (i) one percent (1%) of the total Shares outstanding as of such Grant Date or
(ii) 1,300,000; provided, however, that the total number of Shares for which
Awards may be granted to any Grantee in any calendar year shall not exceed
2,000,000. If any Shares subject to an Award granted hereunder are forfeited or
such Award otherwise terminates without the issuance of such Shares or of other
consideration in lieu of such Shares, the Shares subject to such Award, to the
extent of any such forfeiture or termination shall again be available for grant
under the Plan. If any Shares (whether subject to or received pursuant to an
Award granted hereunder, purchased on the open market, or otherwise obtained)
are withheld or applied as payment in connection with the exercise of an Award
or the withholding of taxes related thereto, such Shares, to the extent of any
such withholding or payment, shall again be available or shall increase the
number of Shares available, as applicable, for grant under the Plan. The
Committee may from time to time determine the appropriate methodology for
calculating the number of Shares issued pursuant to the Plan. Shares issued
pursuant to the Plan may be treasury Shares or newly-issued Shares.

4.2 Adjustments in Authorized Shares. In the event that the Committee determines
that any dividend or other distribution (whether in the form of cash, Shares,
other securities, or other property), recapitalization, stock split, reverse
stock split, subdivision, consolidation or reduction of capital, reorganization,
merger, scheme of arrangement, split-up, spin-off or combination involving the
Company or repurchase or exchange of Shares or other rights to purchase Shares
or other securities of the Company, or other similar corporate transaction or
event affects the Shares such that any adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or property) with respect
to which Awards may be granted, (ii) the number and type of Shares (or other
securities or property) subject to outstanding Awards, and (iii) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award or the
substitution of other property for Shares subject to an outstanding Award;
provided, in each case that with respect to Awards of Incentive Stock Options no
such adjustment shall be authorized to the extent that such adjustment would
cause the Plan to violate Section 422(b)(1) of the Code or any successor
provision thereto; and provided further, that the number of Shares subject to
any Award denominated in Shares shall always be a whole number.

Article 5. Eligibility and General Conditions of Awards

5.1 Eligibility. The Committee may grant Awards to any Eligible Person, whether
or not he or she has previously received an Award.

5.2 Grant Date. The Grant Date of an Award shall be the date on which the
Committee grants the Award or such later date as specified by the Committee.

5.3 Maximum Term. The Option Term or other period during which an Award may be
outstanding shall under no circumstances extend more than 10 years after the
Grant Date, and shall be subject to earlier termination as herein provided;
provided, however, that any deferral of a cash payment or of the delivery of
Shares that is permitted or required by the Committee pursuant to Article 12
may, if so permitted or required by the Committee, extend more than 10 years
after the Grant Date of the Award to which the deferral relates.

5.4 Award Agreement. To the extent not set forth in the Plan, the terms and
conditions of each Award (which need not be the same for each grant or for each
Grantee) shall be set forth in an Award Agreement.

5.5 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise or vesting of an
Award as it may deem advisable, including restrictions under applicable federal
securities laws.

5.6 Termination of Affiliation. Except as otherwise provided in an Award
Agreement, and subject to the provisions of Section 14.1, the extent to which
the Grantee shall have the right to exercise, vest in, or receive payment in
respect of an Award following Termination of Affiliation shall be determined in
accordance with the following provisions of this Section 5.6.

(a) For Cause. If a Grantee has a Termination of Affiliation for Cause, (i) the
Grantee’s Restricted Shares that are forfeitable shall thereupon be forfeited,
subject to the provisions of Section 8.4 regarding repayment of certain amounts
to the Grantee; and (ii) any unexercised Option, LSAR or SAR, and any
Performance Share or Performance Unit with respect to which the Performance
Period has not ended as of the date of such Termination of Affiliation, shall
terminate effective immediately upon such Termination of Affiliation.

(b) On Account of Death or Disability. If a Grantee has a Termination of
Affiliation on account of death or Disability, then:

(i) the Grantee’s Restricted Shares that were forfeitable shall thereupon become
nonforfeitable;

(ii) any unexercised Option or SAR, whether or not exercisable on the date of
such Termination of Affiliation, may be exercised, in whole or in part, within
the first 12 months after such Termination of Affiliation (but only during the
Option Term) by the Grantee or, after his or her death, by (A) his or her
personal representative or the person to whom the Option or SAR, as applicable,
is transferred by will or the applicable laws of descent and distribution, or
(B) the Grantee’s beneficiary designated in accordance with Article 11; and

(iii) the benefit payable with respect to any Performance Share or Performance
Unit with respect to which the Performance Period has not ended as of the date
of such Termination of Affiliation on account of death or Disability shall be
equal to the product of the Fair Market Value of a Share as of the date of such
Termination of Affiliation or the value of the Performance Unit specified in the
Award Agreement (determined as of the date of such Termination of Affiliation),
as applicable, multiplied successively by each of the following:

(1) a fraction, the numerator of which is the number of months (including as a
whole month any partial month) that have elapsed since the beginning of such
Performance Period until the date of such Termination of Affiliation and the
denominator of which is the number of months (including as a whole month any
partial month) in the Performance Period; and

(2) a percentage determined by the Committee that would be earned under the
terms of the applicable Award Agreement assuming that the rate at which the
performance goals have been achieved as of the date of such Termination of
Affiliation would continue until the end of the Performance Period, or, if the
Committee elects to compute the benefit after the end of the Performance Period,
the Performance Percentage, as determined by the Committee, attained during the
Performance Period.

(c) On Account of Retirement. If a Grantee has a Termination of Affiliation on
account of Retirement, then:

(i) the Grantee’s Restricted Shares that were forfeitable shall thereupon become
nonforfeitable;

(ii) any unexercised Option or SAR, whether or not exercisable on the date of
such Termination of Affiliation, may be exercised, in whole or in part, within
the first five years after such Termination of Affiliation (but only during the
Option Term) by the Grantee or, after his or her death, by (A) his or her
personal representative or the person to whom the Option or SAR, as applicable,
is transferred by will or the applicable laws of descent and distribution, or
(B) the Grantee’s beneficiary designated in accordance with Article 11; and

(iii) the benefit payable with respect to any Performance Share or Performance
Unit with respect to which the Performance Period has not ended as of the date
of such Termination of Affiliation on account of Retirement shall be equal to
the product of the Fair Market Value of a Share as of the date of such
Termination of Affiliation or the value of the Performance Unit specified in the
Award Agreement (determined as of the date of such Termination of Affiliation),
as applicable, multiplied successively by each of the following:

(1) a fraction, the numerator of which is the number of months (including as a
whole month any partial month) that have elapsed since the beginning of such
Performance Period until the date of such Termination of Affiliation and the
denominator of which is the number of months (including as a whole month any
partial month) in the Performance Period; and

(2) a percentage determined by the Committee that would be earned under the
terms of the applicable Award Agreement assuming that the rate at which the
performance goals have been achieved as of the date of such Termination of
Affiliation would continue until the end of the Performance Period, or, if the
Committee elects to compute the benefit after the end of the Performance Period,
the Performance Percentage, as determined by the Committee, attained during the
Performance Period.

(d) Any Other Reason. If a Grantee has a Termination of Affiliation for any
reason other than for Cause, death, Disability or Retirement, then:

(i) the Grantee’s Restricted Shares, to the extent forfeitable on the date of
the Grantee’s Termination of Affiliation, shall be forfeited on such date;

(ii) any unexercised Option or SAR, to the extent exercisable immediately before
the Grantee’s Termination of Affiliation, may be exercised in whole or in part,
not later than three months after such Termination of Affiliation (but only
during the Option Term) by the Grantee or, after his or her death, by (A) his or
her personal representative or the person to whom the Option or SAR, as
applicable, is transferred by will or the applicable laws of descent and
distribution, or (B) the Grantee’s beneficiary designated in accordance with
Article 11; and

(iii) any Performance Shares or Performance Units with respect to which the
Performance Period has not ended as of the date of such Termination of
Affiliation shall terminate immediately upon such Termination of Affiliation.

5.7 Nontransferability of Awards.

(a) Except as provided in Section 5.7(c) below, each Award, and each right under
any Award, shall be exercisable only by the Grantee during the Grantee’s
lifetime, or, if permissible under applicable law, by the Grantee’s guardian or
legal representative;

(b) Except as provided in Section 5.7(c) below, no Award (prior to the time, if
applicable, Shares are issued in respect of such Award), and no right under any
Award, may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Grantee otherwise than by will or by the laws of
descent and distribution (or in the case of Restricted Shares, to the Company),
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Subsidiary; provided, that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(c) To the extent and in the manner permitted by the Committee, and subject to
such terms, conditions, restrictions or limitations that may be prescribed by
the Committee, a Grantee may transfer an Award (other than an Incentive Stock
Option) to (i) a spouse, sibling, parent, child (including an adopted child) or
grandchild (any of which, an “Immediate Family Member”) of the Grantee; (ii) a
trust, the primary beneficiaries of which consist exclusively of the Grantee or
Immediate Family Members of the Grantee; or (iii) a corporation, partnership or
similar entity, the owners of which consist exclusively of the Grantee or
Immediate Family Members of the Grantee.

5.8 Cancellation and Rescission of Awards. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold, or otherwise
limit or restrict any unexercised Award at any time if the Grantee is not in
compliance with all applicable provisions of the Award Agreement and the Plan or
if the Grantee has a Termination of Affiliation for Cause.

Article 6. Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to any Eligible Person in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee.
Without in any manner limiting the generality of the foregoing, the Committee
may grant to any Eligible Person, or permit any Eligible Person to elect to
receive, an Option in lieu of or in substitution for any other compensation
(whether payable currently or on a deferred basis, and whether payable under
this Plan or otherwise) which such Eligible Person may be eligible to receive
from the Company or a Subsidiary.

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the Option Term, the number of shares to
which the Option pertains, the time or times at which such Option shall be
exercisable and such other provisions as the Committee shall determine.

6.3 Option Price. The Option Price of an Option under this Plan shall be
determined by the Committee, and shall be equal to or more than 100% of the Fair
Market Value of a Share on the Grant Date; provided, however, that any Option
that is (x) granted to a Grantee in connection with the acquisition
(“Acquisition”), however effected, by the Company of another corporation or
entity (“Acquired Entity”) or the assets thereof, (y) associated with an option
to purchase shares of stock of the Acquired Entity or an affiliate thereof
(“Acquired Entity Option”) held by such Grantee immediately prior to such
Acquisition, and (z) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option (“Substitute Option”) may, to
the extent necessary to achieve such preservation of economic value, be granted
with an Option Price that is less than 100% of the Fair Market Value of a Share
on the Grant Date.

6.4 Grant of Incentive Stock Options. At the time of the grant of any Option,
the Committee may designate that such Option shall be made subject to additional
restrictions to permit it to qualify as an “incentive stock option” under the
requirements of Section 422 of the Code. Any Option designated as an Incentive
Stock Option shall, to the extent required by Section 422 of the Code:

(i) if granted to a 10% Owner, have an Option Price not less than 110% of the
Fair Market Value of a Share on its Grant Date;

(ii) be exercisable for a period of not more than 10 years (five years in the
case of an Incentive Stock Option granted to a 10% Owner) from its Grant Date,
and be subject to earlier termination as provided herein or in the applicable
Award Agreement;

(iii) not have an aggregate Fair Market Value (as of the Grant Date of each
Incentive Stock Option) of the Shares with respect to which Incentive Stock
Options (whether granted under the Plan or any other stock option plan of the
Grantee’s employer or any parent or Subsidiary thereof (“Other Plans”)) are
exercisable for the first time by such Grantee during any calendar year,
determined in accordance with the provisions of Section 422 of the Code, which
exceeds $100,000 (the “$100,000 Limit”);

(iv) if the aggregate Fair Market Value of the Shares (determined on the Grant
Date) with respect to the portion of such grant which is exercisable for the
first time during any calendar year (“Current Grant”) and all Incentive Stock
Options previously granted under the Plan and any Other Plans which are
exercisable for the first time during the same calendar year (“Prior Grants”)
would exceed the $100,000 Limit be exercisable as follows:

(A) the portion of the Current Grant which would, when added to any Prior
Grants, be exercisable with respect to Shares which would have an aggregate Fair
Market Value (determined as of the respective Grant Date for such options) in
excess of the $100,000 Limit shall, notwithstanding the terms of the Current
Grant, be exercisable for the first time by the Grantee in the first subsequent
calendar year or years in which it could be exercisable for the first time by
the Grantee when added to all Prior Grants without exceeding the $100,000 Limit;
and

(B) if, viewed as of the date of the Current Grant, any portion of a Current
Grant could not be exercised under the preceding provisions of this Section
during any calendar year commencing with the calendar year in which it is first
exercisable through and including the last calendar year in which it may by its
terms be exercised, such portion of the Current Grant shall not be an Incentive
Stock Option, but shall be exercisable as an Option which is not an Incentive
Stock Option at such date or dates as are provided in the Current Grant;

(v) be granted within 10 years from the earlier of the date the Plan is adopted
or the date the Plan is approved by the stockholders of the Company; and

(vi) by its terms not be assignable or transferable other than by will or the
laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee; provided, however, that the Grantee may, in any
manner permitted by the Plan and specified by the Committee, designate in
writing a beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death.

Any Option designated as an Incentive Stock Option shall also require the
Grantee to notify the Committee of any disposition of any Shares issued pursuant
to the exercise of the Incentive Stock Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
(any such circumstance, a “Disqualifying Disposition”), within 10 days of such
Disqualifying Disposition.

Notwithstanding the foregoing and Section 3.2(v), the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.

6.5 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by any one or more of the
following means subject to the approval of the Committee:

(a) cash, personal check or wire transfer;

(b) Mature Shares, valued at their Fair Market Value on the date of exercise;

(c) Restricted Shares held by the Grantee for at least six months prior to the
exercise of the Option, each such Share valued at the Fair Market Value of a
Share on the date of exercise;

(d) subject to applicable law, pursuant to procedures approved by the Committee,
through the sale of the Shares acquired on exercise of the Option through a
broker-dealer to whom the Grantee has submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of federal, state, local or
foreign withholding taxes payable by Grantee by reason of such exercise.

If any Restricted Shares (“Tendered Restricted Shares”) are used to pay the
Option Price, a number of Shares acquired on exercise of the Option equal to the
number of Tendered Restricted Shares shall be subject to the same restrictions
as the Tendered Restricted Shares, determined as of the date of exercise of the
Option.

Article 7. Stock Appreciation Rights and Limited Stock Appreciation Rights

7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to any Eligible Person at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination thereof.

The Committee shall determine the number of SARs granted to each Grantee
(subject to Article 4), the Strike Price thereof, and, consistent with
Section 7.2 and the other provisions of the Plan, the other terms and conditions
pertaining to such SARs.

7.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Award upon the surrender of the right to exercise
the equivalent portion of the related Award. A Tandem SAR may be exercised only
with respect to the Shares for which its related Award is then exercisable.

Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR, (i) the Tandem SAR will expire no later than the expiration of
the underlying Option; (ii) the value of the payout with respect to the Tandem
SAR may be for no more than 100% of the difference between the Option Price of
the underlying Option and the Fair Market Value of the Shares subject to the
underlying Option at the time the Tandem SAR is exercised; and (iii) the Tandem
SAR may be exercised only when the Fair Market Value of the Shares subject to
the Option exceeds the Option Price of the Option.

7.3 Payment of SAR Amount. Upon exercise of an SAR, the Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:



  (a)   the excess of the Fair Market Value of a Share on the date of exercise
over the Strike Price;

by

(b) the number of Shares with respect to which the SAR is exercised;

provided that the Committee may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the Grant Date as the Committee shall specify. As
determined by the Committee, the payment upon SAR exercise may be in cash, in
Shares which have an aggregate Fair Market Value (as of the date of exercise of
the SAR) equal to the amount of the payment, or in some combination thereof, as
set forth in the Award Agreement.

7.4 Grant of LSARs. Subject to the terms and conditions of the Plan, LSARs may
be granted to any Eligible Person at any time and from time to time as shall be
determined by the Committee. Each LSAR shall be identified with a Share subject
to an Option or SAR held by the Grantee, which may include an Option or SAR
previously granted under the Plan. Upon the exercise, expiration, termination,
forfeiture or cancellation of the Option or SAR with which an LSAR is
identified, such LSAR shall terminate.

7.5 Exercise of LSARs. Each LSAR shall automatically be exercised upon a Change
of Control which has not been approved by the Incumbent Board. The exercise of
an LSAR shall result in the cancellation of the Option or SAR with which such
LSAR is identified, to the extent of such exercise.

7.6 Payment of LSAR Amount. Within 10 business days after the exercise of an
LSAR, the Company shall pay to the Grantee, in cash, an amount equal to the
difference between:



  (a)   the greatest of (i) the Change of Control Value, (ii) the Fair Market
Value of a Share on the date occurring during the 180-day period immediately
preceding the date of the Change of Control on which such Fair Market Value is
the greatest, or (iii) such other valuation amount, if any, as may be determined
pursuant to the provisions of the applicable Award Agreement;

minus



  (b)   either (i) in the case of an LSAR identified with an Option, the Option
Price of such Option or (ii) in the case of an LSAR identified with an SAR, the
Strike Price of such SAR.

Article 8. Restricted Shares

8.1 Grant of Restricted Shares. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Restricted Shares to
any Eligible Person in such amounts as the Committee shall determine.

8.2 Award Agreement. Each grant of Restricted Shares shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Restricted Shares granted, and such other provisions as the Committee shall
determine. The Committee may impose such conditions and/or restrictions on any
Restricted Shares granted pursuant to the Plan as it may deem advisable,
including restrictions based upon the achievement of specific performance goals
(Company-wide, divisional, Subsidiary and/or individual), time-based
restrictions on vesting, and/or restrictions under applicable securities laws.

8.3 Consideration. The Committee shall determine the amount, if any, that a
Grantee shall pay for Restricted Shares, which shall be (except with respect to
Restricted Shares that are treasury shares) at least the Minimum Consideration
for each Restricted Share. Such payment shall be made in full by the Grantee
before the delivery of the shares and in any event no later than 10 business
days after the Grant Date for such shares.

8.4 Effect of Forfeiture. If Restricted Shares are forfeited, and if the Grantee
was required to pay for such shares or acquired such Restricted Shares upon the
exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Company at a price equal to the lesser of (x) the
amount paid by the Grantee for such Restricted Shares, or (y) the Fair Market
Value of a Share on the date of such forfeiture. The Company shall pay to the
Grantee the required amount as soon as is administratively practical. Such
Restricted Shares shall cease to be outstanding, and shall no longer confer on
the Grantee thereof any rights as a stockholder of the Company, from and after
the date of the event causing the forfeiture, whether or not the Grantee accepts
the Company’s tender of payment for such Restricted Shares.

8.5 Escrow; Legends. The Committee may provide that the certificates for any
Restricted Shares (x) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Shares become nonforfeitable or are forfeited and/or (y) shall bear
an appropriate legend restricting the transfer of such Restricted Shares. If any
Restricted Shares become nonforfeitable, the Company shall cause certificates
for such shares to be issued without such legend.

Article 9. Performance Units and Performance Shares

9.1 Grant of Performance Units and Performance Shares. Subject to the terms of
the Plan, Performance Units or Performance Shares may be granted to any Eligible
Person in such amounts and upon such terms, and at any time and from time to
time, as shall be determined by the Committee.

9.2 Value/Performance Goals. Each Performance Unit shall have an initial value
that is established by the Committee at the time of grant. Each Performance
Share shall have an initial value equal to the Fair Market Value of a Share on
the date of grant. The Committee shall set performance goals which, depending on
the extent to which they are met, will determine the number or value of
Performance Units or Performance Shares that will be paid out to the Grantee.
For purposes of this Article 9, the time period during which the performance
goals must be met shall be called a “Performance Period.”

9.3 Earning of Performance Units and Performance Shares. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares shall be entitled to receive a payout
based on the number and value of Performance Units or Performance Shares earned
by the Grantee over the Performance Period, to be determined as a function of
the extent to which the corresponding performance goals have been achieved.

If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines the performance goals or Performance Period are no longer
appropriate, the Committee may adjust, change or eliminate the performance goals
or the applicable Performance Period as it deems appropriate in order to make
them appropriate and comparable to the initial performance goals or Performance
Period.

9.4 Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units or Performance Shares shall be made in a
lump sum following the close of the applicable Performance Period. The Committee
may pay earned Performance Units or Performance Shares in the form of cash or in
Shares (or in a combination thereof) which have an aggregate Fair Market Value
equal to the value of the earned Performance Units or Performance Shares at the
close of the applicable Performance Period. Such Shares may be granted subject
to any restrictions deemed appropriate by the Committee. The form of payout of
such Awards shall be set forth in the Award Agreement pertaining to the grant of
the Award.

As determined by the Committee, a Grantee may be entitled to receive any
dividends declared with respect to Shares which have been earned in connection
with grants of Performance Units or Performance Shares but not yet distributed
to the Grantee. In addition, a Grantee may, as determined by the Committee, be
entitled to exercise his or her voting rights with respect to such Shares.

Article 10. Bonus Shares

Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee. The terms of such Bonus
Shares shall be set forth in the Award Agreement pertaining to the grant of the
Award.

Article 11. Beneficiary Designation

Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

Article 12. Deferrals

The Committee may permit or require a Grantee to defer receipt of the payment of
cash or the delivery of Shares that would otherwise be due by virtue of the
exercise of an Option or SAR, the lapse or waiver of restrictions with respect
to Restricted Shares, the satisfaction of any requirements or goals with respect
to Performance Units or Performance Shares, or the grant of Bonus Shares. If any
such deferral is required or permitted, the Committee shall establish rules and
procedures for such deferrals. Except as otherwise provided in an Award
Agreement, any payment or any Shares that are subject to such deferral shall be
made or delivered to the Grantee upon the Grantee’s Termination of Affiliation.

Article 13. Rights of Employees/Directors/Consultants

13.1 Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Grantee’s employment, directorship or
consultancy at any time, nor confer upon any Grantee the right to continue in
the employ or as a director or consultant of the Company.

13.2 Participation. No employee, director or consultant shall have the right to
be selected to receive an Award under the Plan, or, having been so selected, to
be selected to receive a future Award.

Article 14. Change of Control

14.1 Change of Control. Except as otherwise provided in an Award Agreement, if a
Change of Control occurs, then:

(i) the Grantee’s Restricted Shares that were forfeitable shall thereupon become
nonforfeitable;

(ii) any unexercised Option or SAR, whether or not exercisable on the date of
such Change of Control, shall thereupon be fully exercisable and may be
exercised, in whole or in part; and

(iii) the Company shall immediately pay to the Grantee, with respect to any
Performance Share or Performance Unit with respect to which the Performance
Period has not ended as of the date of such Change of Control, a cash payment
equal to the product of (A) in the case of a Performance Share, the Change of
Control Value or (B) in the case of a Performance Unit, the value of the
Performance Unit specified in the Award Agreement, as applicable, multiplied
successively by each of the following:

(1) a fraction, the numerator of which is the number of whole and partial months
that have elapsed between the beginning of such Performance Period and the date
of such Change of Control and the denominator of which is the number of whole
and partial months in the Performance Period; and

(2) a percentage equal to a greater of (x) the target percentage, if any,
specified in the applicable Award Agreement or (y) the maximum percentage, if
any, that would be earned under the terms of the applicable Award Agreement
assuming that the rate at which the performance goals have been achieved as of
the date of such Change of Control would continue until the end of the
Performance Period.

14.2 Pooling of Interests Accounting. If the Committee determines, prior to a
sale or merger of the Company that the Committee determines is reasonably likely
to occur, that the grant or exercise of Options, SARs or LSARs would preclude
the use of pooling of interests accounting (“pooling”) after the consummation of
such sale or merger and that such preclusion of pooling would have a material
adverse effect on such sale or merger, the Committee may (a) make any
adjustments in such Options, SARs or LSARs prior to the sale or merger that will
permit pooling after the consummation of such sale or merger or (b) cause the
Company to pay the benefits attributable to such Options, SARs or LSARs
(including for this purpose not only the spread between the then Fair Market
Value of the Shares subject to such Options, SARs or LSARs and the Option Price
or Strike Price applicable thereto, but also the additional value of such
Options, SARs, or LSARs in excess of such spread, as determined by the
Committee) in the form of Shares if such payment would not cause the transaction
to remain or become ineligible for pooling; provided, however, no such
adjustment or payment may be made that would adversely affect in any material
way any such Options, SARs or LSARs without the consent of the affected Grantee.

Article 15. Amendment, Modification, and Termination

15.1 Amendment, Modification, and Termination. Subject to the terms of the Plan,
the Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part without the approval of the Company’s
stockholders. The Board may delegate to the Plan Committee any or all of the
authority of the Board under Section 15.1 to alter, amend suspend or terminate
the Plan.

15.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including the events described in Section 4.2) affecting the Company or
the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan;
provided that no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the Plan’s meeting the requirements of the
Performance-Based Exception.

15.3 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Grantee of such Award.

      Article 16.   Withholding
16.1
  Withholding
 
   

(a) Mandatory Tax Withholding.

(1) Whenever under the Plan, Shares are to be delivered upon exercise or payment
of an Award or upon Restricted Shares becoming nonforfeitable, or any other
event with respect to rights and benefits hereunder, the Company shall be
entitled to require (i) that the Grantee remit an amount in cash, or if
determined by the Committee, Mature Shares, sufficient to satisfy all federal,
state, local and foreign tax withholding requirements related thereto (“Required
Withholding”), (ii) the withholding of such Required Withholding from
compensation otherwise due to the Grantee or from any Shares or other payment
due to the Grantee under the Plan or (iii) any combination of the foregoing.

(2) Any Grantee who makes a Disqualifying Disposition or an election under
Section 83(b) of the Code shall remit to the Company an amount sufficient to
satisfy all resulting Required Withholding; provided that, in lieu of or in
addition to the foregoing, the Company shall have the right to withhold such
Required Withholding from compensation otherwise due to the Grantee or from any
Shares or other payment due to the Grantee under the Plan.

(b) Elective Share Withholding.

(1) Subject to subsection 16.1(b)(2), a Grantee may elect the withholding
(“Share Withholding”) by the Company of a portion of the Shares subject to an
Award upon the exercise of such Award or upon Restricted Shares becoming
non-forfeitable or upon making an election under Section 83(b) of the Code
(each, a “Taxable Event”) having a Fair Market Value equal to (i) the minimum
amount necessary to satisfy Required Withholding liability attributable to the
Taxable Event; or (ii) with the Committee’s prior approval, a greater amount,
not to exceed the estimated total amount of such Grantee’s tax liability with
respect to the Taxable Event.

(2) Each Share Withholding election shall be subject to the following
conditions:

(A) any Grantee’s election shall be subject to the Committee’s discretion to
revoke the Grantee’s right to elect Share Withholding at any time before the
Grantee’s election if the Committee has reserved the right to do so in the Award
Agreement;

(B) the Grantee’s election must be made before the date (the “Tax Date”) on
which the amount of tax to be withheld is determined; and

(C) the Grantee’s election shall be irrevocable.

16.2 Notification Under Code Section 83(b). If the Grantee, in connection with
the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within
10 days of filing the notice of the election with the Internal Revenue Service,
in addition to any filing and notification required pursuant to regulations
issued under Section 83(b) of the Code. The Committee may, in connection with
the grant of an Award or at any time thereafter prior to such an election being
made, prohibit a Grantee from making the election described above.

Article 17. Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.

Article 18. Additional Provisions

18.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

18.2 Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

18.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or stock exchanges as may be
required. Notwithstanding any provision of the Plan or any Award, Grantees shall
not be entitled to exercise, or receive benefits under, any Award, and the
Company shall not be obligated to deliver any Shares or other benefits to a
Grantee, if such exercise or delivery would constitute a violation by the
Grantee or the Company of any applicable law or regulation.

18.4 Securities Law Compliance.

(a) If the Committee deems it necessary to comply with any applicable securities
law, or the requirements of any stock exchange upon which Shares may be listed,
the Committee may impose any restriction on Shares acquired pursuant to Awards
under the Plan as it may deem advisable. All certificates for Shares delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the SEC, any
stock exchange upon which Shares are then listed, any applicable securities law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If so requested
by the Company, the Grantee shall make a written representation to the Company
that he or she will not sell or offer to sell any Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1993, as amended, and any applicable state securities law or unless he or
she shall have furnished to the Company evidence satisfactory to the Company
that such registration is not required.

(b) If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any stock exchange
upon which any of the Company’s equity securities are listed, then the Committee
may postpone any such exercise, nonforfeitability or delivery, as applicable,
but the Company shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.

18.5 No Rights as a Stockholder. A Grantee shall not have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in the Plan or Award Agreement. At the time of a grant of Restricted Shares, the
Committee may require the payment of cash dividends thereon to be deferred and,
if the Committee so determines, reinvested in additional Restricted Shares.
Stock dividends and deferred cash dividends issued with respect to Restricted
Shares shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Committee
may provide for payment of interest on deferred cash dividends.

18.6 Nature of Payments. Awards shall be special incentive payments to the
Grantee and shall not be taken into account in computing the amount of salary or
compensation of the Grantee for purposes of determining any pension, retirement,
death or other benefit under (a) any pension, retirement, profit-sharing, bonus,
insurance or other employee benefit plan of the Company or any Subsidiary or
(b) any agreement between (i) the Company or any Subsidiary and (ii) the
Grantee, except as such plan or agreement shall otherwise expressly provide.

18.7 Performance Measures. Unless and until the Committee proposes for
stockholder vote and stockholders approve a change in the general performance
measures set forth in this Section 18.7, the performance measure(s) to be used
for purposes of such Awards shall be chosen from among the following:

     
(a)
  Earnings (either in the aggregate or on a per-share basis);
 
   
(b)
  Net income (before or after taxes);
 
   
(c)
  Operating income;
 
   
(d)
  Cash flow;
 
   
(e)
  Return measures (including return on assets, equity, or sales);



  (f)   Earnings before or after either, or any combination of, taxes, interest
or depreciation and amortization;

(g) Gross revenues;



  (h)   Share price (including growth measures and stockholder return or
attainment by the Shares of a specified value for a specified period of time);



  (i)   Reductions in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more business units;

(j) Net economic value; or

(k) Market share.

Any of the foregoing performance measures may be applied, as determined by the
Committee, on the basis of the Company as a whole, or in respect of any one or
more Subsidiaries or divisions of the Company or any part of a Subsidiary or
division of the Company that is specified by the Committee.

The Committee may adjust the determinations of the degree of attainment of the
preestablished performance goals; provided, however, that Awards which are
designed to qualify for the Performance-Based Exception may not be adjusted
upward without the approval of the Company’s stockholders (the Committee may
adjust such Awards downward).

In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, and still qualify for the
Performance-Based Exception, the Committee shall have sole discretion to make
such changes without obtaining stockholder approval.

18.8 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware other than
its laws respecting choice of law.

3